Detailed Action
Notice of Pre-AIA  or AIA  Status
	
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

	The information disclosure statement (IDS) submitted on 03/04/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the Examiner.

Claim Objections

	Claim 25 is objected to because of the following informalities:  claim 25 recites the limitation “wherein the second sensor and/or the third sensors are/is include an inductive sensor” wherein the examiner suggests rephrasing the limitation to read “wherein at least one of the second sensor and the third sensor is an inductive sensor”.  Appropriate correction is required.

Claim Interpretation

	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “a control unit configured to receive” in claim 16.

Because this claim limitations is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
	
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 16-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 16 recites the limitation "the angular orientation" in line 6.  There is insufficient antecedent basis for this limitation in the claim, and the examiner suggests amending to state “an angular orientation” instead.

Claim 16 also recites the limitation “wherein the control unit activates the drive only if the actual angle is smaller than the limiting angle, and wherein the limiting angle is between 10° and 45°” without specifying where the angle measurements are actually taken, i.e. between the hitch and the trailer connection or similar. Appropriate correction is required.

	 Claim 18 recites the limitation “wherein the limiting angle is between 15° and 35°” without specifying where the angle measurements are actually taken, i.e. between the hitch and the trailer connection or similar. Appropriate correction is required.

	All dependent claims of these claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, by virtue of their dependency.

Claim Rejections - 35 USC § 103

	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	
	Claims 16-22, 24, and 27-31 are rejected under 35 U.S.C. 103 as being unpatentable over Drako (US Pre-Granted Publication No. US 2016/0318493 A1 hereinafter “Drako”).

	Regarding claim 16 Drako discloses:

	A vehicle combination, comprising: a towing vehicle; (Drako [0032] fig. 1 wherein the tractor is the towing vehicle) a trailer including a drive coupled to a wheel of the trailer; (Drako [0019] wherein the trailer has a drive unit (motors)) and a control unit (Drako [0016]) configured to receive a signal of a sensor; (Drako [0018] wherein the sensors determine a vehicle-trailer angle and wheel speed of the system) wherein the control unit controls the operation of the drive as a function of the signal, wherein a first sensor senses the angular orientation between the towing vehicle and the trailer and transmits it as a first signal to the control unit, wherein the control unit determines an actual angle from the first signal and compares the actual angle with a limiting angle, … (Drako [0018] wherein the vehicle sensors determine the vehicle angle is too 

	Drako does not appear to explicitly disclose:

	wherein the control unit activates the drive only if the actual angle is smaller than the limiting angle, and wherein the limiting angle is between 10° and 45°.

	However, as Drako discloses all of the limitations except for the limiting angle range it would have been obvious to one of ordinary skill in the art prior to the filing date when there is a design need to set this limiting angle range to between 10 and 45 degrees due to the limited range of angles possible to prevent certain unwanted conditions such as when the angle becomes too small and a jackknifing situation is possible and there are only a finite number of identifiable, predictable solutions in which a person of ordinary skill has a good reason to pursue the known option within his or her technical grasp (Drako [0030]).

	Regarding claim 17 Drako discloses all of the limitations of claim 16 and further discloses:

	The vehicle combination as claimed in claim 16, wherein the actual angle is the angular deviation of the longitudinal axes of the towing vehicle and of the trailer from 180* in the horizontal.  (Drako fig. 1, fig. 4 wherein the vehicle system operates in order to straighten the vehicle system i.e. the angle is a yaw angle).

claim 18 Drako discloses all of the limitations of claim 16 but does not appear to explicitly disclose:

	wherein the limiting angle is between 15° and 35°.

	However, as Drako discloses all of the limitations except for the limiting angle range it would have been obvious to one of ordinary skill in the art prior to the filing date when there is a design need to set this limiting angle range to between 15 and 35 degrees due to the limited range of angles possible to prevent certain unwanted conditions such as when the angle becomes too small and a jackknifing situation is possible and there are only a finite number of identifiable, predictable solutions in which a person of ordinary skill has a good reason to pursue the known option within his or her technical grasp (Drako [0030]).

	Regarding claim 19 Drako discloses all of the limitations of claim 16 and further discloses:

	The vehicle combination as claimed in claim 16, wherein a second sensor measures the rotational speed of a wheel of the towing vehicle and transmits the rotation speed of the wheel of the towing vehicle as a second signal to the control unit, wherein theFirst Named Inventor : Florian H6RIe Page:4 control unit determines an actual speed from the second signal and compares the actual speed with a limiting speed, and wherein the control unit activates the drive only if the actual speed is lower than the limiting speed.  (Drako fig. 5, [0012] [0030] wherein the vehicle system includes a means for detecting wheel speed for the road conditions i.e. the vehicle system actual wheel speed is compared to the 

	Regarding claim 20 Drako discloses all of the limitations of claim 19 and further discloses:

	The vehicle combination as claimed in claim 19, wherein a third sensor measures the rotational speed of the wheel of the trailer to which the drive is coupled and transmits the rotational speed of the wheel of the trailer as a third signal to the control unit, wherein the control unit determines an actual speed from the third signal and compares the actual speed with a limiting speed, and wherein the control unit activates the drive only if the actual speed is lower than the limiting speed.  (Drako fig. 5, [0012] [0030] wherein the vehicle system includes a means for detecting wheel speed for the road conditions i.e. the vehicle system actual wheel speed is compared to the limited wheel speed, wherein the examiner interprets fig. 5 sensors 510 as capable of determining the wheel speed of both the trailer and towing vehicle).

	Regarding claim 21 Drako discloses all of the limitations of claim 20 but does not appear to explicitly disclose:

	wherein the limiting speed is between 5 km/h and 40 km/h.

	However, as Drako discloses all of the limitations except for the limiting speed range it would have been obvious to one of ordinary skill in the art prior to the filing date to set this limiting speed range to between 5 and 40 km/h due to the limited range of angles and safe speed ranges 

	Regarding claim 22 Drako renders obvious all of the limitations of claim 21 but does not appear to explicitly disclose:

	wherein the limiting speed is between 8 km/h and 15 km/h.

	However, as Drako discloses all of the limitations except for the limiting speed range it would have been obvious to one of ordinary skill in the art prior to the filing date to set this limiting speed range to between 8 and 15 km/h due to the limited range of angles and safe speed ranges possible to prevent certain unwanted conditions such as when the angle becomes too small and a jackknifing situation is possible and there are only a finite number of identifiable, predictable solutions in which a person of ordinary skill has a good reason to pursue the known option within his or her technical grasp (Drako [0030]).


	Regarding claim 24 Drako discloses all of the limitations of claim 19 and further discloses:

	The vehicle combination as claimed in claim 19, wherein the control unit determines the limiting angle as a function of the actual speed, wherein the limiting angle decreases as the actual speed increases.  (Drako [0030] wherein examiner interprets the ability to base the limits on the road surface conditions as equivalent to changing the limiting angle and speed).

	Regarding claim 27 Drako discloses all of the limitations of claim 19 and further discloses: 

	The vehicle combination as claimed in claim 19, wherein at rotational speeds of the wheel of the towing vehicle or the wheel of the trailer which … the second sensor and/or the third sensor output a signal which can be interpreted by the control unit.  (Drako fig. 5, [0012] [0030] wherein the vehicle system includes a means for detecting wheel speed for the road conditions i.e. the vehicle system actual wheel speed is compared to the limited wheel speed, wherein the examiner interprets fig. 5 sensors 510 as capable of determining the wheel speed of both the trailer and towing vehicle).

	Drako does not appear to disclose:

	are lower than 10 min-1

	However, as Drako discloses all of the limitations except for the limiting wheel speed range it would have been obvious to one of ordinary skill in the art prior to the filing date to set this limiting wheel speed range to be lower than 10 rpm due to the limited range of angles and safe speed ranges possible to prevent certain unwanted conditions such as when the angle becomes too small and a jackknifing situation is possible and there are only a finite number of identifiable, predictable solutions in which a person of ordinary skill has a good reason to pursue the known option within his or her technical grasp (Drako [0030]).

	Regarding claim 28 Drako renders obvious all of the limitations of claim 27 and further discloses:

	wherein at rotational speeds of the wheel of the towing vehicle or the wheel of the trailer which are lower … the second sensor and/or the third sensor output a signal which can be interpreted by the control unit.  (Drako fig. 5, [0012] [0030] wherein the vehicle system includes a means for detecting wheel speed for the road conditions i.e. the vehicle system actual wheel speed is compared to the limited wheel speed, wherein the examiner interprets fig. 5 sensors 510 as capable of determining the wheel speed of both the trailer and towing vehicle).

	Drako does not appear to disclose:

	than 1 min-1

	However, as Drako discloses all of the limitations except for the limiting wheel speed range it would have been obvious to one of ordinary skill in the art prior to the filing date to set this limiting wheel speed range to be lower than 1 rpm due to the limited range of angles and safe speed ranges possible to prevent certain unwanted conditions such as when the angle becomes too small and a jackknifing situation is possible and there are only a finite number of identifiable, predictable solutions in which a person of ordinary skill has a good reason to pursue the known option within his or her technical grasp (Drako [0030]).

claim 29 Drako renders obvious all of the limitations of claim 28 and further discloses:

	The vehicle combination as claimed in claim 28, wherein at rotational speeds of the wheel of the towing vehicle or the wheel of the trailer which … the second sensor and/or the third sensor output a signal which can be interpreted by the control unit.  (Drako fig. 5, [0012] [0030] wherein the vehicle system includes a means for detecting wheel speed for the road conditions i.e. the vehicle system actual wheel speed is compared to the limited wheel speed, wherein the examiner interprets fig. 5 sensors 510 as capable of determining the wheel speed of both the trailer and towing vehicle).

	Drako does not appear to disclose:

	are lower than 0.5 min-1

	However, as Drako discloses all of the limitations except for the limiting wheel speed range it would have been obvious to one of ordinary skill in the art prior to the filing date to set this limiting wheel speed range to be lower than 0.5 rpm due to the limited range of angles and safe speed ranges possible to prevent certain unwanted conditions such as when the angle becomes too small and a jackknifing situation is possible and there are only a finite number of identifiable, predictable solutions in which a person of ordinary skill has a good reason to pursue the known option within his or her technical grasp (Drako [0030]).


claim 30 Drako renders obvious all of the limitations of claim 16 and further discloses:

	The vehicle combination as claimed in claim 16, wherein two drives are provided on the trailer and are respectively coupled to a wheel of the trailer, wherein the control unit actuates the drives equally or differently as a function of the signals which are transmitted via sensors.  (Drako fig. 4 wherein the trailer has separate drive wheels and can change independently). 

	Regarding claim 31 Drako discloses:

	A method for controlling a drive arranged on a trailer and coupled to a wheel of the trailer, comprising: providing a control unit (Drako [0016]) and a sensor; wherein the control unit is connected to the sensor and the drive via signal lines and/or mechanically; (Drako [0018] wherein the sensors determine a vehicle-trailer angle and wheel speed of the system) measuring an angle between a towing vehicle (Drako [0032] fig. 1 wherein the tractor is the towing vehicle)  and the trailer and/or a rotational speed of a wheel on the towing vehicle and/or a rotational speed of a wheel on the trailer, wherein at least one first sensor senses the angular orientation between the towing vehicle and the trailer; transmitting the measured value or values in the form of a signal to the control unit, including at least of the signal of the first sensor to the control unit; determining actual values via the control unit and comparing the actual values with limiting values, wherein the limiting values are stored in a memory of the control unit or are calculated by the control unit, (Drako [0018] wherein the vehicle sensors determine the wherein at least one actual value is an actual angle which is the angular deviation of the longitudinal axis of the towing vehicle and of the trailer from 180* in the horizontal, (Drako fig. 1, fig. 4 wherein the vehicle system operates in order to straighten the vehicle system i.e. the angle is a yaw angle) and wherein at least one limiting value is a limiting angle; and actuating the drive as a function of a switching logic which is stored in the control unit, wherein the control unit activates the drive only if the actual angle is smaller than the limiting angle. (Drako [0018] wherein the vehicle sensors determine the vehicle angle is too large or too small and powers the trailer i.e. an actual angle of the trailer is compared to a limiting angle).

	Claims 23 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Drako as applied to claims 20 and 31 above, and further in view of Bochenek et al (US Pre-Granted Publication No. US 2016/0264046 A1 hereinafter “Bochenek”).

	Regarding claim 23 Drako discloses all of the limitations of claim 20 but does not appear to further disclose:

	wherein the control unit determines a speed difference between the wheel of the towing vehicle and the wheel of the trailer from the second signal and the third signal, and compares the speed difference with a limiting difference, wherein the control unit automatically activates the drive if the speed difference is greater than the limiting difference.  

	However, in the same field of endeavor of vehicle controls Bochenek discloses:

	“wherein the control unit determines a speed difference between the wheel of the towing vehicle and the wheel of the trailer from the second signal and the third signal, and compares the speed difference with a limiting difference, wherein the control unit automatically activates the drive if the speed difference is greater than the limiting difference.”  (Bochenek [0005] wherein the velocities of the trailer and towing vehicle are compared to determine if a control system must step in).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the trailer and vehicle comparison of Bochenek with the vehicle system of Drako because one of ordinary skill would have been motivated to make this modification in order to provide an extra measure of control and monitoring to the system in order to prevent dangerous situations such as jackknifing (Bochenek [0002-0006]).

	Regarding claim 32 Drako discloses all of the limitations of claim 31 but does not appear to further disclose:

	wherein the control unit receives and processes a user signal, wherein the control unit activates the drive only if both the user signal and the switching logic permit activation of the drive.

	However, in the same field of endeavor of vehicle controls Bochenek discloses:

wherein the control unit receives and processes a user signal, wherein the control unit activates the drive only if both the user signal and the switching logic permit activation of the drive.” (Bochenek [0031] wherein the system alerts the driver and allows them to set how to react to a potential jackknife situation i.e. the user activates the system and the signal is sensed by the controller). 

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the trailer and vehicle comparison of Bochenek with the vehicle system of Drako because one of ordinary skill would have been motivated to make this modification in order to provide an extra measure of control and monitoring to the system in order to prevent dangerous situations such as jackknifing (Bochenek [0002-0006]).

	Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Drako as applied to claim 19 above, and further in view of Reid (US Patent No. US 8,930,114 B1 hereinafter “Reid”).

	Regarding claim 25 Drako discloses all of the limitations of claim 20 but does not appear to disclose:

	wherein the second sensor and/or the third sensor are/is include an inductive sensor.

	However, in the same field of endeavor of vehicle controls Reid discloses:

wherein the second sensor and/or the third sensor are/is include an inductive sensor.” (Reid col. 4-5 lines 52-4).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the inductive sensors of Reid with the vehicle system of Drako because one of ordinary skill would have been motivated to make this modification in order to provide a common and simple sensor type to measure the wheel speed of the trailer using a spinning ferrous target (Reid col. 4-5 lines 52-4).

	Regarding claim 26 Drako discloses all of the limitations of claim 19 but does not appear to further disclose:

	wherein the second sensor and/or the third sensor generates a digital square-wave signal.

	However, in the same field of endeavor of vehicle controls Reid discloses:

	“wherein the second sensor and/or the third sensor generates a digital square-wave signal.” (Reid col. 5 lines 5-20). 

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the square wave of Reid with the vehicle system of Drako because one of ordinary skill would have been motivated to make this modification in order to improve the .

Conclusion

	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 9623859 discloses a jackknife prevention system that relies on using the angle between the trailer and the towing vehicle to determine the safe running condition of the trailer backup, specifically col. 10 lines 5-45.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle T Johnson whose telephone number is (303)297-4339.  The examiner can normally be reached on Monday-Thursday 7:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/K.T.J./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664